[Cite as Cleveland Metro. Bar Assn. v. Kealy, 128 Ohio St. 3d 1204, 2010-Ohio-6693.]




            CLEVELAND METROPOLITAN BAR ASSOCIATION v. KEALY.
                    [Cite as Cleveland Metro. Bar Assn. v. Kealy,
                        128 Ohio St. 3d 1204, 2010-Ohio-6693.]
            (No. 2009-1535— Submitted December 23, 2010 — Decided
                                  December 30, 2010.)
                        ON APPLICATION FOR REINSTATEMENT.
                                  __________________
        {¶ 1} This cause came on for further consideration upon the filing of an
application for reinstatement by respondent, John Colonel Kealy, Attorney
Registration No. 0031331, last known business address in Cleveland, Ohio.
        {¶ 2} The court coming now to consider its order of April 12, 2010,
wherein the court, pursuant to Gov.Bar R. V(6)(B)(3), suspended respondent for a
period of 18 months with 12 months stayed on condition, finds that respondent
has substantially complied with that order and with the provisions of Gov.Bar R.
V(10)(A). Therefore,
        {¶ 3} It is ordered by this court that respondent is reinstated to the
practice of law in the state of Ohio.
        {¶ 4} It is further ordered that the Clerk of this court issue certified
copies of this order as provided for in Gov.Bar R. V(8)(D)(1), that publication be
made as provided for in Gov.Bar R. V(8)(D)(2), and that respondent bear the
costs of publication.
        {¶ 5} For earlier case, see Cleveland Metro. Bar Assn. v. Kealy, 125
Ohio St. 3d 238, 2010-Ohio-1554, 927 N.E.2d 591.
        BROWN,      C.J.,   and    PFEIFER,     LUNDBERG       STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                              ______________________